      Case 3:19-cv-01261-WHO Document 11 Filed 05/06/19 Page 1 of 2



 1   RACHELE R. BYRD (SBN 190634)
     MARISA C. LIVESAY (SBN 223247)
 2   BRITTANY N. DEJONG (SBN 258766)
     WOLF HALDENSTEIN ADLER
 3     FREEMAN & HERZ LLP
     750 B Street, Suite 1820
 4   San Diego, CA 92101
     Telephone: (619) 239-4599
 5   Facsimile: (619) 234-4599
     byrd@whafh.com
 6   livesay@whafh.com
     dejong@whafh.com
 7
     Attorneys for Plaintiff
 8   [Additional Counsel on Signature Page]
 9                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
10                               SAN FRANCISCO DIVISION
11
     SHIVA STEIN,                             )   Case No. 3:19cv1261-WHO
12                                            )
                          Plaintiff,          )
13                                            )   NOTICE OF VOLUNTARY DISMISSAL
            v.                                )
14                                            )
     ELLIE MAE, INC., SIGMUND                 )
15   ANDERMAN, JONATHAN H. CORR,              )
     KAREN BLASING, CARL BUCCELLATO,          )
16   CRAIG DAIVS, A. BARR DOLAN,              )
     ROBERT J. LEVIN, MARINA LEVINSON,        )
17   JEB S. SPENCER, and RAJAT TANEJA,        )   JUDGE: Hon. William H. Orrick
                                              )   CTRM: B – 15th Floor
18                        Defendants.         )
                                              )
19                                            )
                                              )
20                                            )
                                              )
21

22

23

24

25

26

27

28
                                                         NOTICE OF VOLUNTARY DISMISSAL
                                                                    Case No. 3:19cv1261-WHO
       Case 3:19-cv-01261-WHO Document 11 Filed 05/06/19 Page 2 of 2




 1           PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
 2   plaintiff Shiva Stein (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the
 3   “Action”) with prejudice as to Plaintiff and without prejudice as to the putative Class. Defendants
 4   have filed neither an answer nor a motion for summary judgment. Plaintiff’s dismissal of the Action
 5   is therefore effective upon the filing of this notice. Plaintiff requests that this Court retain continuing
 6   jurisdiction for purposes of entertaining a mootness fee application, if any, which will be filed under
 7   this case number.
 8
 9   DATED: May 6, 2019                                   WOLF HALDENSTEIN ADLER
                                                          FREEMAN & HERZ LLP
10
11                                                        By:    /s/ Rachele R. Byrd
                                                               RACHELE R. BYRD
12                                                        Rachele R. Byrd
                                                          Marisa C. Livesay
13                                                        Brittany N. DeJong
                                                          750 B Street, Suite 1820
14                                                        San Diego, CA 92101
                                                          Telephone: (619) 239-4599
15                                                        Facsimile: (619) 234-4599
                                                          byrd@whafh.com
16                                                        livesay@whafh.com
                                                          dejong@whafh.com
17
18                                                        Of Counsel:
19                                                        WOLF HALDENSTEIN ADLER
20                                                         FREEMAN & HERZ LLP
                                                          Gloria Kui Melwani
21                                                        270 Madison Avenue
                                                          New York, NY 10016
22                                                        Telephone: (212) 545-4600
                                                          Facsimile: (212) 686-0114
23                                                        melwani@whafh.com
24
                                                          Counsel for Plaintiff
25
26
27
28

                                                       -1-
                                                                       NOTICE OF VOLUNTARY DISMISSAL
                                                                                  Case No. 3:19cv1261-WHO
